 


109 HR 2096 IH: To extend the temporary suspension of duty on certain high tenacity rayon filament yarn.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2096 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Linder introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on certain high tenacity rayon filament yarn. 
 
 
1.Extension of certain existing duty suspensions
(a)Existing duty suspensionsEach of the following headings are amended by striking the date in the effective period column and inserting 12/31/2008:
(1)Heading 9902.03.06, relating to high tenacity multiple (folded) or cabled yarn of viscose rayon.
(2)Heading 9902.05.07, relating to high tenacity single yarn of viscose rayon with a decitex equal to or greater than 1,000.
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
